ILND 450 (Rev. 10/13) Judgment in a Civil Action


                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Simon Simmons,

Plaintiff(s),
                                                                   Case No. 18 CV 6214
v.                                                                 Judge Sharon Johnson Coleman

City Of Chicago et al,

Defendant(s).
                                                   JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
          Defendant(s) shall recover costs from plaintiff(s).


               other: Plaintiff has submitted a letter addressing his incomplete litigation history [10] and has
paid the fee [14]. The Court does not find Plaintiff’s excuses acceptable but regardless, his complaint [1] and
amended complaints [13] [15] fail to state a claim upon which relief may be granted. Thus, Plaintiff’s
complaints are dismissed with prejudice and Plaintiff is assessed an additional “strike” under 28 U.S.C. §
1915(g).

This action was (check one):

     tried by a jury with Judge      presiding, and the jury has rendered a verdict.
     tried by Judge      without a jury and the above decision was reached.
     decided by Judge Sharon Johnson Coleman.


Date: 2/20/2019                                                Thomas G. Bruton, Clerk of Court

                                                               Yvette Montanez , Deputy Clerk
